DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 4/5/2021.
Claims 1-24 are pending.  Claims 3, 5, 9, 11, 15, 17, 21 and 23 are withdrawn. Claims 1, 7, 13 and 19 are currently amended.  Claims 1, 7, 13 and 19 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 4/5/2021, with respect to Prior Art Rejections for independent claims 1, 7 and 13, as indicated in line number 1 of the office action mailed 1/6/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. However, new grounds of rejections are made under 35 USC § 112 as noted below in the rejections of independent claims 1, 7 and 13.
Applicants’ arguments and amendments, filed 4/5/2021, with respect to Prior Art Rejections for independent claim 19, as indicated in line number 1 of the office action mailed 1/6/2021, have been fully considered and are persuasive.  The rejections have 
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “forming second pair of n-channel transistors” in line 30 of the claim which appears grammatically incorrect and which the Examiner suggests amending to “forming a second pair of n-channel transistors”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a power supply rail” in line 27 of the claim, however “a power supply rail” element was already introduced earlier in line 10 of the claim, and thereby it is unclear whether the “a power supply rail” in line 27 of the claim is directed to that same element and therefore should be properly amended to “the power supply rail” or 
Claim 7 recites “a ground rail” in lines 12-13 of the claim, however “a ground rail” element was already introduced earlier in line 5 of the claim, and thereby it is unclear whether the “a ground rail” in lines 12-13 of the claim is directed to that same element and therefore should be properly amended to “the ground rail” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 13 recites the limitation "the ground rail" in lines 17-18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 2, 4, 6, 8, 12, 14, 16 and 18 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18 would be allowable if rewritten or amended to overcome the objected subject matter and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1 (which claims 2, 4 and 6 depend from), the prior art of record including Moroz, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first inverter transistor is a first transistor of a first pair of n-channel vertical transistors stacked one on top another and the first access transistor is a second transistor of the first pair of vertically stacked n-channel transistors, wherein both the first inverter transistor and the first access transistor are vertically aligned and vertically connected” 
Regarding independent claim 7 (which claims 8, 10 and 12 depend from), the prior art of record including Moroz, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a first plurality of n-channel vertical transistor structures each comprising more than one n-channel transistor, the first plurality of n-channel vertical transistor structures are connected with a ground rail buried in a substrate of the integrated circuit and are arranged substantially perpendicular to the plurality of layers of the integrated circuit; a second plurality of n-channel vertical transistor structures each comprising only one n- channel transistor, the second plurality of n-channel vertical transistor structures are connected with the ground rail buried in the substrate and are arranged substantially perpendicular 
Regarding independent claim 13 (which claims 14, 16 and 18 depend from), the prior art of record including Moroz, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first inverter transistor is a first transistor of a first pair of n-channel vertical transistors stacked one on top another and the first access transistor is a second transistor of the first pair of vertically stacked n-channel transistors, wherein both the first inverter transistor of the pair of n-channel vertical transistors and the first access transistor are connected with the ground rail” and “wherein the second inverter comprising a second inverter transistor and a second access transistor, wherein the second inverter transistor is a first transistor of a first pair of p-channel vertical transistors stacked one on top another, and the second access transistor is a second transistor of the first pair of vertically stacked p-channel transistors, wherein both the second inverter transistor and the second access transistor are connected with the power supply rail; forming second pair of n-channel vertical transistors each comprising only one n-channel transistor, the second pair of n-channel vertical transistors are vertically aligned and are arranged substantially perpendicular to the plurality of layers 
Claims 19-20, 22 and 24 are allowed.
Regarding independent claim 19, the claim is allowed, because the prior art of record including Moroz, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming a second plurality of n-channel vertical transistor structures each comprising only one n-channel transistor, the second plurality of n-channel vertical transistor structures are connected with the ground rail and are arranged substantially perpendicular to the plurality of layers of the integrated circuit; forming a first plurality of p-channel vertical transistor structures each comprising more than one p-channel transistor, the first plurality of p-channel vertical transistor structures are connected with the power supply rail and are arranged substantially perpendicular to the plurality of layers of the integrated circuit; and forming a second plurality of p-channel vertical transistor structures each comprising only one p-channel transistor, the second plurality of p-channel vertical transistor structures are connected with the power supply rail are arranged substantially perpendicular to the plurality of layers of the integrated circuit, wherein the first plurality of n-channel vertical transistor structures, the second plurality of n-channel vertical transistor structures, the first plurality of p-channel vertical transistor structures and the second plurality of p-channel vertical transistor structures are arranged in a two-dimensional grid pattern comprising a longitudinal set of grid-lines, a transversal set of grid-lines, and nodes at 
Claims 20, 22 and 24 are allowed as being dependent on allowed claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY C CHANG/Primary Examiner, Art Unit 2895